Citation Nr: 0532103	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an increased rating for exertional angina 
with associated elevated high blood pressure readings and 
right bundle branch block, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant-veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to July 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.

The issue concerning the increased rating for exertional 
angina with associated elevated high blood pressure readings 
and right bundle branch block, currently evaluated as 10 
percent disabling, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current back disability is not medically 
linked to his active service.

3.  The veteran has a hearing loss in the right ear with a 
numeric designation of VI as per Table VIA of the VA schedule 
of ratings.

4.  The veteran has a hearing loss in the left ear with a 
numeric designation of I as per Table VI of the VA schedule 
of ratings.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he developed a low back disability 
as a result of years of heavy lifting during his service with 
the Coast Guard from 1964 to 1984.  He testified before the 
Board in August 2004 that he did not have a single injury to 
his back during service, but believes that his current 
problem is a result of activities performed during service as 
opposed to after his discharge from service because his post-
service employment did not require heavy lifting and he did 
not consistently perform any heavy manual labor subsequent to 
his discharge from service.

The veteran's service medical records do not include any 
complaints or diagnosis of a back disorder.  Periodic 
examinations reflect the veteran's history of having no 
recurrent back pain.  In fact, at a retirement physical 
performed in May 1984, the veteran reported that he did not 
have recurrent back pain and he was not found to have any 
disability of the back.  

Upon discharge from service, the veteran made application to 
VA for compensation benefits but did not include any 
complaints of a back disability.  He underwent VA examination 
in October 1984 and was not found to have abnormality of the 
musculoskeletal system.

Post-service treatment records show periodic complaints of 
low back pain.  The veteran underwent magnetic resonance 
imaging in April 2003 and was found to have a bulging disc at 
the L5-S1 level.  His treating physician reported at that 
time that the changes noted were degenerative in nature and 
occurred in most people as part of the aging process.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

A review of the record as outlined above reveals that the 
veteran did not injure his back during his active service and 
was discharged in 1984 without a chronic low back disability.  
Although the veteran credibly testified that he believes his 
current back problems are related to all of the heavy lifting 
that he performed during service, his statements are not 
sufficient to establish a relationship between a current 
disability and service because he does not have any medical 
training and is not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
medical opinion of record clearly shows that the veteran's 
current back disability is a product of the aging process.  
Thus, the veteran's low back disability is not medically 
linked to his active service and is not otherwise shown to 
have been incurred in or aggravated by active service.  
Accordingly, service connection for a low back disability is 
denied.

II.  Increased Rating

The veteran asserts that his bilateral hearing loss has 
increased and he now requires the use of hearing aids.  He 
also contends that his heart disabilities severely limit his 
activities and are much more severe than rated.  In the 
veteran's VA Form 9 submitted to VA in July 2003, he 
requested that his various heart disabilities be rated 
separately.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Hearing Loss

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  

38 C.F.R. Section 4.86(b) provides that when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The record shows that the veteran underwent VA audiologic 
testing in June 2002 and March 2004.  Following the March 
2004 examination, the veteran was issued hearing aids as his 
hearing had decreased at the 2000 Hz level and above.  The 
veteran's bilateral sensorineural hearing loss was evaluated 
as follows in March 2004:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
70
85
105
LEFT
10
10
60
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

Given the thresholds reported, the right ear shows an 
exceptional pattern of hearing impairment allowing for the 
use of Section 4.86 to elevate the numeric designation for 
that ear.  Thus, the Board finds that the veteran has a 
hearing loss in the right ear with a numeric designation of 
VI as per Table VIA and a hearing loss in the left ear with a 
numeric designation of I as per Table VI.  These 
designations, however, equate to the assignment of a 
noncompensable rating when matched against Table VII of the 
schedule of ratings.  Accordingly, criteria for assignment of 
a compensable rating have not been met under the schedule.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in identifying 
exceptional factors to be considered.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his hearing loss and his treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by hearing loss has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the noncompensable 
evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran and a 
compensable rating is also denied on an extra-schedular 
basis.

III.  VCAA

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence necessary to substantiate the claims, 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(the VCAA) and other applicable laws.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, VCAA notice was given for the claim of 
entitlement to service connection in October 2002, which is 
prior to the initial AOJ decision on that issue of May 2003.  
Thus, it was sent to the veteran before the adverse decision 
by the RO, as required by Pelegrini, supra.  VCAA notice for 
the increased rating claim was given subsequent to the 
initial rating on those claims.  Fortunately, the Court 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  As such, the Board considered whether the veteran 
was prejudiced by receiving notice subsequent to the initial 
rating.  Because the veteran was given ample time to identify 
and/or submit additional evidence subsequent to receiving 
notice in January 2004, the Board finds that the veteran was 
not prejudiced by the timing of the notice.  Thus, the timing 
of the notices in this matter does not nullify the ratings 
action upon which this appeal is based.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in October 2002 
and January 2004.  Because the letters fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the rating decisions on appeal, the Statements of the 
Case, and the Supplemental Statement of the Case as to the 
specific reasons why his particular claims were being denied 
and of the evidence that was lacking.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's October 2002 and January 
2004 letters informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
June 2003 Statement of the Case and April 2004 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him a physical examination for the increased 
rating claim.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in August 
2004.  

It is noted that VA did not provide the veteran with an 
examination on the service connection issue.  Pursuant to 
38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim. A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but:

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B) Establishes that the veteran suffered 
an event, injury or disease in service, 
or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and 
§ 3.317 manifesting during an applicable 
presumptive period provided the claimant 
has the required service or triggering 
event to qualify for that presumption; 
and
(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability.
(ii) Paragraph (4)(i)(C) could be 
satisfied by competent evidence showing 
post-service treatment for a condition, 
or other possible association with 
military service. 

38 C.F.R. § 3.159(c)(4).  In this case, the evidence of 
record does not indicate that the claimed disability may be 
associated with any event of service.  Instead, the 
veteran's private physician has reported that the disability 
is related to the aging process.  Under these circumstances, 
VA is not obligated to provide a medical examination.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



CONTINUED ON NEXT PAGE


ORDER

Service connection for a low back disability is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the issue of entitlement to an increased 
rating for exertional angina with associated elevated high 
blood pressure readings and right bundle branch block, 
currently evaluated as 10 percent disabling, the Board notes 
that the VA medical examination report of March 2004 does not 
provide enough detail for the Board to make an informed 
determination.  The examiner noted that the veteran denied 
significant angina-like chest pain and that he had no 
evidence of significant heart disease detected clinically or 
by other test in the past.  In addition, while an EKG 
continued to show right bundle branch block, the condition 
was asymptomatic at that time.  The examiner's diagnosis was 
essential hypertension, well controlled.  However, a stress 
test result showed inadequate stress level secondary to 
dyspnea and fatigue, and a poor functional capacity with METS 
level of 4.6.  

It is not clear from the examination report whether the poor 
functional capacity, as demonstrated by a 4.6 METS level, is 
related to the service-connected condition, which was 
assessed as asymptomatic.  In light of this, and the fact 
that the veteran also has chronic obstructive pulmonary 
disease, emphysema, a remand is required for the examiner to 
provide clarification.  If the original examiner determines 
that another examination is necessary in order to provide the 
requested information, a medical examination should be 
scheduled.   

In addition, it is noted that the examiner reported that the 
"[v]eteran's medical records [were] not available for 
review, but his CRRS informations were reviewed."  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran which 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Accordingly, the RO must forward the 
claims folder to the physician who examined the veteran in 
March 2004 in conjunction with the clarification request.  

Accordingly, the case is REMANDED for the following:

1.  The RO must forward the claims folder 
to the physician who conducted the 
hypertension examination in March 2004.  
The examiner is asked to clarify the 
origin of the veteran's poor functional 
capacity with METS level of 4.6 in light 
of the other findings in the March 2004 
examination report which indicated that 
the service-connected condition on appeal 
was asymptomatic at that time.  If the 
poor functional capacity is a result of 
the service connected condition at issue, 
the examiner should provide a detailed 
explanation in an addendum to the 
original examination report.  If the 
examiner determines that the veteran's 
poor functional capacity is a result of 
the service-connected chronic obstructive 
pulmonary disease, another condition, or 
if the examiner is unable to determine 
the origin, the examiner should report 
that and explain the reasons for his 
conclusion(s).  If the examiner 
determines that another physical 
examination is necessary to determine the 
severity of the veteran's service 
connected exertional angina with 
associated high blood pressure readings 
and right bundle branch block, or if the 
original examiner is no longer available, 
the RO should schedule the veteran for 
another examination.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


